WENTWORTH, Judge.
Appellant seeks review of an order by which it was determined that appellant breached a contract with appellee. We find that appellant has presented no point of reversible error. However, appellee has cross-appealed and we find that the court erred by declining to include prejudgment interest in the award of appellee’s damages. The parties’ contractual relationship was terminated by formal notice prior to the commencement of the proceeding below, and the verdict had the effect of fixing damages as of a prior date; in these circumstances prejudgment interest should have been awarded. See Bergen Brunswig Corp. v. State Department of Health & Rehabilitative Services, 415 So.2d 765 (Fla. 1st DCA 1982), petition for review denied, 426 So.2d 25 (Fla.1983).
The order appealed is reversed insofar as it declines to award prejudgment interest. The order is otherwise affirmed, and the cause is remanded.
THOMPSON and WIGGINTON, JJ., concur.